
	
		I
		111th CONGRESS
		1st Session
		H. R. 1811
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mrs. Bachmann
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the President to review and approve oil and
		  gas exploration, development, and production projects under existing Federal
		  oil and gas leases, both onshore and offshore, and to limit administrative and
		  judicial proceedings with respect to such projects, upon finding that such a
		  project complies with all applicable Federal laws, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Getting Resources Efficiently and
			 Effectively Now Act or the GREEN Act .
		2.Presidential approval
			 of exploration, development, and production projects under existing Federal oil
			 and gas leases
			(a)PurposeThe
			 purpose of this section is to authorize the President to review and approve oil
			 and gas exploration, development, and production projects under existing
			 Federal oil and gas leases, both onshore and offshore, upon finding that such a
			 project complies with all applicable Federal laws.
			(b)Review and
			 approval of projectsNotwithstanding any other provision of law,
			 the President or a designee of the President shall review all projects for the
			 exploration, development, or production of oil and gas resources under Federal
			 leases, for lands (or submerged lands) located onshore or offshore, to
			 determine whether the project complies with all applicable Federal laws. Upon a
			 written finding by the President or the designee, in his or her sole
			 discretion, that the project including all authorizations, permits, studies, or
			 other form of executive branch approvals otherwise required to conduct such
			 activities, (i) serves the public interest in responsible domestic oil and gas
			 development and (ii) complies with all applicable Federal laws, the project
			 shall be conclusively approved and authorized to proceed.
			(c)Limitation on
			 administrative and judicial proceedingsThe decisions of the
			 President or designee under this section, any permitting decisions or
			 conditions under such approval, and the project so approved shall not be
			 subject to further administrative or judicial review, stay, or injunction or,
			 if pending, continued administrative or judicial review, stay, or injunction,
			 except with respect to an appeal filed by the applicant or permittee. A project
			 approved under this section shall continue to be subject to the regulatory
			 oversight and enforcement actions of the Federal agencies with jurisdiction
			 over such activities, as otherwise provided by law, and shall be regulated
			 under the terms, conditions, and requirements of any authorization, permit, or
			 other approval necessary to conduct such activities. The President’s or the
			 President’s designee’s determinations under this section shall pre-empt any
			 State law.
			
